Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 08/02/2022. Currently, claims 1-20 are pending in the application. Claims 6-7 and 9-20 are withdrawn from Consideration.

Election/Restrictions

Claims 6-7 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN et al (US 20220085163 A1).

Regarding claim 1, Figure 2 of LIN discloses a structure comprising: 
a stack of layers comprising: 
a channel layer (112, [0022]); 
a barrier layer (113+116, [0017]) on the channel layer; and 
a dielectric layer (117, [0026]) on the barrier layer; 
source/drain terminals (114+122 and 115+123, [0029]); and 
a gate terminal (118+119, [0029]) positioned laterally between the source/drain terminals, wherein each source/drain terminal comprises: 
a first source/drain section (114 or 115) within a source/drain opening that extends through the dielectric layer (117) and the barrier layer to the channel layer (112); and 
a second source/drain section (122 or 123) above the first source/drain section and the dielectric layer, wherein the gate terminal comprises: 
a first gate section (118) within a gate opening that extends through the dielectric layer (117) and has a bottom above the barrier layer (113+116); and 
a second gate section (119) above the first gate section and the dielectric layer, and wherein the first source/drain section and the second source/drain section comprise a source/drain conductor material ([0029]) and the first gate section and the second gate section comprise a gate conductor material ([0027]) that is different from the source/drain conductor material (consider using Au, Ni, Pt, Pd, Ir, Ti, Cr, W, Al or Cu for gate terminal; and NiSi, CoSi, TaC, TaSiN, TaCN, TiAl or TiAlN for source/drain terminal, [0027] and [0029]).

Regarding claim 2, Figure 2 of LIN discloses that the structure of claim 1, wherein top surfaces of the gate terminal (118+119) and the source/drain terminals (114+122 and 115+123) are co-planar.

Regarding claim 5, Figure 2 of LIN discloses that the structure of claim 1, wherein the first gate section (118) is immediately adjacent to the barrier layer (113+116) at a bottom of the gate opening.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being obvious over LIN et al (US 20220085163 A1) in view of Khan et al (US 20130056796 A1).

Regarding claim 8, Figure 2 of LIN does not teach that the structure of claim 1, wherein the gate opening is narrower than each source/drain opening.

However, Khan is a pertinent art which teaches a HEMT and HFET ([0030]-[0031]). Figures 1-2 of Khan teach such device wherein the gate electrode width is narrower than the width of the source/drain electrode. 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a gate opening narrower than each source/drain opening for forming the gate and source/drain electrodes in the device of LIN according to the teaching of Khan in order to control the device characteristics such as breakdown voltage and operating speed ([0040] of Khan). Further, the court has held that a simple substitution of one known element for another (gate opening narrower than the source/drain opening) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).



Allowable Subject Matter

Claims 3-4 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a structure of claim 2, wherein the gate terminal further comprises an additional gate section comprising the source/drain conductor material at least positioned laterally immediately adjacent to the second gate section.

Regarding claim 4, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a structure of claim 1, wherein a top surface of the gate terminal is above a level of top surfaces of the source/drain terminals and wherein the gate terminal further comprises an additional gate section comprising the source/drain conductor material immediately adjacent to at least a top surface of the second gate section.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813